WOODROUGH, Circuit Judge
(dissenting) .
I think the article the employer herein produces for commerce is a bottled beverage; an integrated commodity; a combination of elements which includes the bottle as an essential constituent element —the most costly single element of the combination. A sale of a unit of the employer’s product includes the bottle as *368well as every other constituent element. Whether through the use of vending machines a bailment of the bottle rather than a sale is effected seems immaterial. Recovering the used bottles in un-usable dirty condition, assembling them, processing them for re-use, re-using them are also an essential integrated part of manufacturing the product. It is a part of the manufacture to which the employer devotes capital in trucks, machinery, and facilities and in which skilled and unskilled workmen are employed throughout the nation (and the world) in the planning and execution of the vast Pepsi-Cola production.
It does not seem to me that the men employed in this part of the production of the bottled beverage ought to be excluded from coverage of the Act.